DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Spencer Gibbs (51,731) on 2/2/2021.

The application has been amended as follows: 

As to the drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
In Figure 5, reference character “402” should be replaced with --502--.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
  
As to the specification:
In paragraph [0034], line 11, replace “100” (second occurrence) with --120--.
In paragraph [0062], line 2, replace “304” with --504--.
In paragraph [0062], line 7, replace “318” with --512--.
As to the claims:
In claim 1, line 3, delete “one or more”.
In claim 13, line 2, replace “a” (second occurrence) with --the--.
In claim 14, line 2, replace “a” (second occurrence) with --the--.
In claim 14, line 5, replace “a” (second occurrence) with --the--.
In claim 19, line 4, delete “one or more”.
In claim 20, line 3, delete “one or more”.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1, 19, and 20 is the inclusion of determining a change in inertia in the electrical power grid based on inertia measurements performed in a first time period; and determining, for a second time period different to the first time period, a characteristic of an inertial contribution to the electrical power grid on the basis of the determined change and data indicative of an inertia contribution characteristic of one or more energy production facilities and/or one or more energy consuming devices in the electric power grid. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 2-18 have been found allowable due to their dependencies upon claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garcia (US 8,688,282) discloses a method and system for controlling a wind power plant comprising a number of wind turbine generators. Garcia (US 9,341,162) discloses a method for determining a dynamic-state grid parameter associated with an inertia coefficient of a power supply grid. Nulty (US 9,562,925) disclose a system for detecting conditions on power lines in a power distribution system comprising an inertial sensor. Chan (US 10,019,024) discloses a methods and apparatus for detecting and correcting instabilities within a power distribution system comprising calculating the center of inertia of a power distribution. Oakes (US 2019/0348839) discloses a method of controlling a plurality of power units in a power distribution network (PDN) comprising receiving a first parameter indicative of an inertia of the PDN. Nielsen (US 9,122,274) discloses a system for determining a frequency response of a virtual power plant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
2/8/2021